                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION


  KARLA GAGEBY,
                                                   CV 20-4-BU-KLD
                       Plaintiff,

  vs.                                               ORDER

  ANDREW SAUL, Commissioner of
  Social Security Administration,

                       Defendant.


        Based on the parties’ joint stipulation (Doc. 37), IT IS ORDERED that

Plaintiff is awarded attorney fees under the Equal Access to Justice Act (EAJA) in

the amount of $7,500.00, as authorized by 28 U.S.C. § 2412(d).

        It is further ordered that if after receiving the Court’s EAJA fee order, the

Commissioner determines upon effectuation of the Court’s EAJA fee order that

Plaintiff does not owe a debt that is subject to offset under the Treasury Offset

Program the fees will be made payable to Plaintiff’s attorney and delivered to 521

Cedar Way, Suite 200, Oakmont, Pennsylvania 15139. However, if there is a debt

owed under the Treasury Offset Program the remaining EAJA fees, after offset, will

be paid by a check made out to Plaintiff but delivered to Plaintiff’s attorney at 521

                                          1
Cedar Way, Suite 200, Oakmont, Pennsylvania 15139.

           DATED this 24th day of June, 2021


                                         ______________________________
                                         Kathleen L. DeSoto
                                         United States Magistrate Judge




                                     2
